Citation Nr: 1438022	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

2.  Entitlement to as initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had service in the Army National Guard with active duty from May 1968 to September 1969.  He deployed to Vietnam from September 1968 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

A review of the Veterans Benefits Management System does not reveal any documents.  A review of the Veteran's Virtual VA claims file reveals VA treatment records from August 2010 to September 2012; however, the RO considered these records in a March 2013 supplemental statement of the case.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, remand is required to obtain Social Security Administration (SSA) records.  At his July 2010 VA PTSD examination, the Veteran specified that he receives SSA income, and the examiner noted that the Veteran was only 63 years old at that time.  Also, in September 2010 VA treatment records, a psychiatrist noted the Veteran's goal for treatment was to receive SSA benefits and VA benefits.  The evidence of record shows that the Veteran works on a part-time rather than a full-time basis, and stopped working in May 2008 to care for his wife.  Thus, it is unclear whether the Veteran receives SSA benefits based on age or disability.  VA has a duty to obtain relevant SSA records, and no SSA records are associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, remand is necessary to obtain the SSA records.  

Moreover, the Veteran's most recent VA PTSD examination was over four years ago in July 2010.  VA treatment records from September 2010 to August 2012 show that the Veteran's judgment has declined.  These treatment records also show that in May 2011, he complained of lack of motivation, lethargy, and poor short-term memory.  These more recent treatment records suggest an increase in the severity of the Veteran's PTSD since that July 2010 VA examination.  On remand, the AOJ should also afford the Veteran a more current VA examination.  

With regard to the issue of entitlement to service connection for hypertension, remand is required for an opinion.  A July 2010 VA examination was provided, but it included no opinion on the nature and etiology of his hypertension.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there is currently diagnosed hypertension, high blood pressure readings near in time to entrance and discharge, and Agent Orange exposure, and lay testimony of continuous symptoms, examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or any other appropriate service department offices, to verify the dates of all periods of active duty, active duty for training, and inactive duty training in the Army National Guard from July 1966 to July 1972.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  

All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.  

2.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Manchester VAMC and Portsmouth CBOC for treatment since September 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

4.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the current severity of his PTSD and ascertain the effect of his service-connected PTSD on his ability to obtain gainful employment.  The paper and electronic claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  

After a review of the evidence of record, the examiner should report the severity of all signs and symptoms of the service-connected PTSD, describe the impact of the disability on occupational and social functioning, and provide a GAF score.  Thereafter, the examiner should opine as to whether the functional impairment caused solely by the Veteran's service-connected PTSD.  

5.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hypertension.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  The paper and electronic claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  

The AOJ must provide all periods of active duty and ACDUTRA to the examiner.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by any period of the active service.  It should be noted that the Veteran is presumed to have been exposed to Agent Orange during his military service.  It should also be noted that immediate post-service private treatment records reflect blood pressure readings of 185/85 in April 1970, 145/85 in September 1970, 145/90 in October 1970, 160/110 in October 1971, 180/105 in January 1974, 160/92 in November 1974, and 152/80 and 130/78 in January 1976; with diagnosis for hypertension treated with prescription medication in 1973.  Prior to the Veteran's May 1968 entrance into active duty, an April 1968 periodic examination for the Army National Guard noted a blood pressure of 160/80.  However, that examination report showed no diagnosis for hypertension, and listed him as qualified for retention in the Army National Guard.  Later private treatment records showed an existing diagnosis for hypertension in March 1992, and an April 1998 private treatment record listed a prior medical history of hypertension treated with prescription medication for 25 years (since 1973).  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

